Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 11, 2013

                         No. 04-13-00454-CV and 04-13-00455-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,

                     From the Probate Court No 1, Bexar County, Texas
                      Trial Court No. 2013MH1871 and 2013MH1959
                     Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER
         Appellee's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is deemed filed as of October 10, 2013.



                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court